AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations

                                               UNITED STATES DISTRICT COURT
                                                                  Southern District of Indiana

                 UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                               v.
                                                                                   Case Number: 3:16CR00031-001
                                                                                   USM Number: 15242-028

                        EUGENE B. MAXWELL                                          Mark A. Foster
                                                                                   Defendant’s Attorney



THE DEFENDANT:
☒ admitted guilt to the below violations 1-3
☐ was found in violation of the below violations after denial of guilt.
The defendant is adjudicated guilty of these violations:
 Violation Number                                   Nature of Violation                                             Violation Ended
 1                                                  Failure to Abide by the Rules of the RRC                        3/18/2019
 2                                                  Drug Use                                                        1/16/2019
 3                                                  Failure to Submit to Drug Testing                               3/4/2019

        The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ Violation number(s) is/are dismissed.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                            7/8/2019
                                                                            Date of Imposition of Sentence:
                A CERTIFIED TRUE COPY
                Laura A. Briggs, Clerk
                U.S. District Court                                                  Hon. Richard L. Young, Judge
                Southern District of Indiana
                                                                                     United States District Court
                By                                                                   Southern District of Indiana
                                      Deputy Clerk
                                                                                       7/11/2019
                                                                                     Date
AO 245D(Rev. 09/11) Judgment in a Criminal Case for Revocations                               Judgment Page 2 of 3
DEFENDANT: Eugene B. Maxwell
CASE NUMBER: 3:16CR00031-001
                                                                  IMPRISONMENT

        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of 13 months.

☐The Court makes the following recommendations to the Bureau of Prisons:



☒The defendant is remanded to the custody of the United States Marshal.

☐The defendant shall surrender to the United States Marshal for this district:
          ☐ at
          ☐ as notified by the United States Marshal.
☐The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

I have executed this judgment as follows:


        Defendant was delivered on ___________________________ to ______________________________________
at ________________________________, with a certified copy of this judgment.

                                                                          ________________________________________
                                                                                 UNITED STATES MARSHAL

                                                                          BY: ___________________________________
                                                                                DEPUTY UNITED STATES MARSHAL
